EXHIBIT 10.8

 

SUMMARY OF EXECUTIVE BONUS PLAN

 

The following is a summary of the executive bonus plan as adopted by the
Compensation Committee of the Micromuse Board of Directors in October 2003 for
the fiscal year ending September 30, 2004.

 

In fiscal year 2004, Micromuse’s Chief Executive Officer, Lloyd Carney, and
Chief Financial Officer, Mike Luetkemeyer, were considered eligible for
performance-based variable compensation based on their achievement of revenue
and earnings-per-share targets established in advance by the Compensation
Committee of the Company’s Board of Directors. These executives were considered
eligible for increases in the amounts of their bonuses for quarters in which
revenue backlog increased to pre-determined levels. Actual payout of these
bonuses for the executives was processed in accordance with these parameters,
with authorization from the Compensation Committee.

 

Other Micromuse executive officers were also eligible to receive variable
compensation (bonus) awards based on their achievement of specific operational
goals set each quarter by Mr. Carney. Upon completion of each quarter, goal
achievement was rated by Mr. Carney and subsequent bonus payout levels were
calculated and paid.